Third District Court of Appeal
                             State of Florida

                         Opinion filed May 10, 2017.

                             ________________

                              No. 3D16-2524
                        Lower Tribunal No. 11-31982
                            ________________

    Unknown Person in Possession of the Subject Property, a/k/a
           Lazareth Fracis, a/k/a Nazareth Solomon,
                                  Appellant,

                                     vs.

                         MTGLQ Investors, LP,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Peter R. Lopez, Judge.

      The Strauss Law Firm, P.A., and David A. Strauss (Fort Lauderdale), for
appellant.

     eXL Legal, PLLC, and Nicole Ramirez (St. Petersburg), for appellee.


Before SUAREZ, C.J., and EMAS and LOGUE, JJ.

                       ON CONFESSION OF ERROR

     LOGUE, J.
      In conjunction with the filing of the plaintiff’s complaint in the underlying

residential foreclosure case, a summons was issued in the name of, and directed to

be served upon, an individual identified as “UNKNOWN PERSON(S) IN

POSSESSION OF THE SUBJECT PROPERTY.”                        The Return of Service,

however, indicated that the summons and complaint were allegedly served upon a

person named “Lazareth Fracis,” who is in actuality the appellant, Nazareth

Solomon.

      The appellant subsequently filed a motion to quash service of process

alleging that service of process was improper and no action had been properly

commenced against him.        The trial court denied the motion and this appeal

followed.

      Based upon our independent review of the record and the appellee’s proper

and commendable confession of error, we reverse the trial court’s order and

remand with instructions that service of process upon the appellant be quashed.

See Gilliam v. Smart, 809 So. 2d 905 (Fla. 1st DCA 2002). We note that doing so

is without prejudice to the appellee’s ability to perfect service upon the appellant in

accordance with the Florida Rules of Civil Procedure.

      Reversed and remanded with instructions.




                                          2